DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per the remarks of 12/22/2020, no claim is amended; claims 1-20 are pending (see reply to arguments below).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (US 2005/0276042) in view of Yang (US 2016/0241051). 
With respect to claims 1, 12 and 20, Ho discloses a battery system with: a housing defining an opening (reproduce Fig. 2, 53,52 and housing 2); a tray defining a receptacle operable to receive a battery pack (Housing 2 has two parts tray like surface 22 and 21), the tray being movable through the opening between an open position, in which the receptacle is accessible, and a closed position, in which the receptacle is closed (the tray 22/21 couples to move left-right orientation to opening and closing the circuits); and a locking member movable relative to the housing between an unlocked position (Fig. 2, 211 is a locking or buckling element to lock/unlock power receiving housing), in which the tray is movable between the open position and the closed position, and an locked position, in which the tray is retained in (the control board 23/231 is sit inside the housing 2 with two parts 21/22 being rotate to open/close position). 

    PNG
    media_image1.png
    604
    811
    media_image1.png
    Greyscale

HO, however, does not expressly disclose a battery charger system or a battery charger. 
 Yang discloses, on the other hand, battery charger for charging/discharging battery packs with more protective elements (see battery charge circuit of Figs. 4,/5 with controlling units 160/176 controlling charge/discharge of a battery unit 100). 
HO and Yang are analogous art because they are from the same field of endeavor namely flash battery system and battery pack charge/discharge controlling system. 
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have replaced the battery flash control of 231 with battery controlling circuitry or module of figure 4/5 to the flash battery of HO in view of the teachings of Yang.
The motivation for doing so would have been obvious in view of the teachings of Yang that providing a battery charge control mechanism that regulates the charge and (Para. #s 0057-0061).
With respect to claims 2, 4-6 and 13, the combined references of H0 and Yang disclose the battery charger system with housing, wherein Ho further disclose the locking member is supported on the tray, the tray being pivotable to move the locking member between the unlocked position and the locked position (Para. # 0016 and 0018: one part, such as front lid 51a and cover 53 can also be rotated to fit or close the system).  
With respect to claims 3 and 17, the combined references of H0 and Yang disclose the battery charger system with housing, wherein Ho further disclose the housing further includes a bayonet coupling channel, the locking member being pivotable through the bayonet coupling channel and interface having a grip (Fig. 2, elements 211 are a protruded elements act like a bayonet use for coupling/engaging from and the pack parts for proper operation; Para. #).  
With respect to claims 7, 8, 14 and 15, the combined references of H0 and Yang disclose the battery charger system with housing, wherein Yang further comprising a charging terminal supported on the tray and configured to electrically connect with a terminal of the battery pack (Fig. 2/4, terminals 202, 204 of the battery pack 100 that is controlled by the charge/discharge control unit 140/150 of the control module).  
With respect to claims 9, 10, 16 and 18, the combined references of H0 and Yang disclose the battery charger system with housing, wherein Ho further wherein the tray has arcuate side walls defining a generally cylindrical receptacle (Fig. 2, side walls 21 and 22 have cylindrical shapes having interface or receptacles for powering use).  
With respect to claims 11 and 19, the combined references of H0 and Yang disclose the battery charger system with housing, wherein Ho further disclose wherein the housing includes a first housing portion and a second housing portion coupled together to define the cavity (Fig. 2, the first housing 21 and the second housing 22 define a cavity or housing 2). 
Response to Arguments
Applicant's arguments filed in the remarks of 12/22/2020 have been considered but are not persuasive to overcome the rejections based on the reference described (see the above office action).
As per applicant’s argument found on pages 6 of the remarks of 12/22/2020, the reference, Ho, merely discloses that the buckling member 211 are engaged to abut against the control board 231, thus Ho merely used to secure the control module to the front base, not the rare base 22 which is configured to receive battery cells 8 …”
How, however, discloses 

The elongated housing 2 has two buckling members 211 upwardly extending from two lateral sides thereof to engage with the control module 23. The elongated housing 2 includes two slots 212 formed on the two lateral sides thereof to engage with two lateral sidewalls 241 of a reverse U-shaped press 24 disposed therein and abutting against the control module 23. Beside, as describe in paragraph 00116, ‘the buckling members 211 extends upwardly from two lateral sides of the front base 21 to engage with the control 
Furthermore, since the rejection is based on combinations of references, applicant's arguments against the references individually is improper; one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisor3y action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.